Case 1:17-mc-00151-LPS Document 286-2 Filed 06/23/21 Page 1 of 17 PageID #: 7615




                        Exhibit B
Case
  Case
     1:17-mc-00151-LPS
        1:20-cv-00344-LPSDocument
                          Document286-2
                                   28 Filed
                                        Filed06/11/20
                                              06/23/21 Page
                                                        Page1 2ofof16
                                                                    17PageID
                                                                       PageID#:#:292
                                                                                  7616




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 JEFF ANDREWS on behalf of himself and      )
 all others similarly situated,             )
                                            )
                      Plaintiff,            )          C.A. No. 1:20-CV-00344-LPS
                                            )
 v.                                         )
                                            )
 USPI HOLDING COMPANY, INC.                 )
                                            )
                      Defendant.            )

                      AGREED PROTECTIVE ORDER

        1.     This Order (“Protective Order”) is made under Fed. R. Civ. P. 26(c). It

 governs any document, information, or other thing furnished by any party to any other

 party, and it includes any nonparty who receives a subpoena in connection with this action.

 The information protected includes, but is not limited to: answers to interrogatories;

 answers to requests for admission; responses to requests for production of documents;

 deposition transcripts and videotapes; deposition exhibits; and other writings or things

 produced, given, or filed in this action that are designated by a party as “Confidential

 Information” or “Confidential Attorney Eyes Only Information” in accordance with the

 terms of this Protective Order, as well as to any copies, excerpts, abstracts, analyses,

 summaries, descriptions, or other forms of recorded information containing, reflecting, or

 disclosing such information.

                      Designation and Maintenance of Information.

        2.     For purposes of this Protective Order, (a) the “Confidential Information”

 designation means that the document is comprised of trade secrets or commercial

 information that is not publicly known and is of technical or commercial advantage to its

                                                1
Case
  Case
     1:17-mc-00151-LPS
        1:20-cv-00344-LPSDocument
                          Document286-2
                                   28 Filed
                                        Filed06/11/20
                                              06/23/21 Page
                                                        Page2 3ofof16
                                                                    17PageID
                                                                       PageID#:#:293
                                                                                  7617




 possessor, in accordance with Fed. R. Civ. P. 26(c)(7), or other information required by

 law or agreement to be kept confidential and (b) the “Confidential Attorney Eyes Only”

 designation means that the document is comprised of information that the producing party

 deems especially sensitive, which may include, but is not limited to, confidential research

 and development, financial, technical, marketing, or any other sensitive trade secret

 information. Confidential Information and Confidential Attorney Eyes Only Information

 does not include, and this Protective Order does not apply to, information that is already in

 the knowledge or possession of the party to whom disclosure is made unless that party is

 already bound by agreement not to disclose such information, or information that has been

 disclosed to the public or third persons in a manner making such information no longer

 confidential.

        3.       Documents and things produced during the course of this litigation within

 the scope of paragraph 2(a) above, may be designated by the producing party as containing

 Confidential Information by placing on each page and each thing a legend, or otherwise

 conspicuously designating electronically stored information, substantially as follows:

                           CONFIDENTIAL INFORMATION
                          SUBJECT TO PROTECTIVE ORDER

 Documents and things produced during the course of this litigation within the scope of

 paragraph 2(b) above may be designated by the producing party as containing Confidential

 Attorney Eyes Only Information by placing on each page and each thing a legend, or

 otherwise conspicuously designating electronically stored information, substantially as

 follows:

             CONFIDENTIAL ATTORNEY EYES ONLY INFORMATION

                                              2
Case
  Case
     1:17-mc-00151-LPS
        1:20-cv-00344-LPSDocument
                          Document286-2
                                   28 Filed
                                        Filed06/11/20
                                              06/23/21 Page
                                                        Page3 4ofof16
                                                                    17PageID
                                                                       PageID#:#:294
                                                                                  7618




                          SUBJECT TO PROTECTIVE ORDER

 A party may designate information disclosed at a deposition as Confidential Information or

 Confidential Attorney Eyes Only Information by requesting the reporter to so designate the

 transcript or any portion of the transcript at the time of the deposition. If no such

 designation is made at the time of the deposition, any party will have twenty-one (21)

 calendar days after the date of the deposition to designate, in writing to the other parties

 and to the court reporter, whether the transcript is to be designated as Confidential

 Information or Confidential Attorney Eyes Only Information. If no such designation is

 made at the deposition or within this twenty one (21) calendar-day period (during which

 period, the transcript must be treated as Confidential Information, unless the disclosing

 party consents to less confidential treatment of the information), the entire deposition will

 be considered devoid of Confidential Information or Confidential Attorney Eyes Only

 Information. Each party and the court reporter must attach a copy of any final and timely

 written designation notice to the transcript and each copy of the transcript in its possession,

 custody or control, and the portions designated in such notice must thereafter be treated in

 accordance with this Protective Order. It is the responsibility of counsel for each party to

 maintain materials containing Confidential Information or Confidential Attorney Eyes

 Only Information in a secure manner and appropriately identified so as to allow access to

 such information only to such persons and under such terms as are permitted under this

 Protective Order.




                                               3
Case
  Case
     1:17-mc-00151-LPS
        1:20-cv-00344-LPSDocument
                          Document286-2
                                   28 Filed
                                        Filed06/11/20
                                              06/23/21 Page
                                                        Page4 5ofof16
                                                                    17PageID
                                                                       PageID#:#:295
                                                                                  7619




                       Inadvertent Production or Failure to Designate.

        4.     The inadvertent failure to designate any information as confidential will not

 be deemed to waive a later claim as to its confidential nature, or to stop the producing party

 from designating such information as confidential at a later date in writing and with

 particularity, provided that the producing party notifies the party receiving the information

 in writing within fifteen (15) business days after discovery of such inadvertent failure to

 designate. The information must be treated by the receiving party as confidential from the

 time the receiving party is notified in writing of the change in the designation. In the case of

 inadvertent failure to designate documents, the producing party shall, within fifteen (15)

 days of notification to the receiving party, re-produce the documents with an appropriate

 designation in accordance with this Order.

        5.     Subject to Rule 502(d) of the Federal Rules of Evidence, the inadvertent

 production or disclosure of documents or information claimed to be subject to the

 attorney-client privilege, work-product immunity, or any other applicable privilege shall

 not constitute, in this or any other federal or state proceeding, a waiver of, nor a prejudice

 to, any claim that such or related material is privileged, or protected by the work-product

 immunity or any other applicable privilege. The producing party shall notify the party

 receiving the inadvertent production in writing within fifteen (15) business days after

 discovery of such inadvertent production or disclosure. Such inadvertently produced or

 disclosed documents or information, including all copies thereof, shall be returned to the

 producing party immediately upon request, and the receiving party shall immediately

 destroy any notes or other writing or recordings that summarize, reflect, or discuss the


                                                4
Case
  Case
     1:17-mc-00151-LPS
        1:20-cv-00344-LPSDocument
                          Document286-2
                                   28 Filed
                                        Filed06/11/20
                                              06/23/21 Page
                                                        Page5 6ofof16
                                                                    17PageID
                                                                       PageID#:#:296
                                                                                  7620




 content of such documents or information. No use shall be made of such documents or

 information during deposition or at trial, nor shall such documents or information be

 shown to anyone who has not already been given access to them by the producing party

 subsequent to the request that they be returned. In the case of an inadvertently produced or

 disclosed document subject to a claim of attorney-client privilege, work-product immunity,

 or any other applicable privilege or immunity, the producing party shall include the

 discovery material in a privilege log identifying such inadvertently produced or disclosed

 document. The receiving party may move the Court for an Order compelling production of

 any inadvertently produced or disclosed document or information, but the motion shall not

 assert as a ground for production the fact of the inadvertent production or disclosure, nor

 shall the motion disclose or otherwise use the content of the inadvertently produced

 document or information (beyond any information appearing on the above-referenced

 privilege log) in any way in connection with any such motion.

                                 Challenge to Designations.

        6.     A receiving party may challenge a producing party’s designation at any time.

 Any receiving party disagreeing with a designation may request in writing that the

 producing party change the designation. The producing party will then have ten (10)

 business days after receipt of a challenge notice to advise the receiving party whether or not

 it will change the designation. If the parties are unable to reach agreement after the

 expiration of this ten (10) business day time-frame, and after the conference required under

 the Court’s Local Rules, the receiving party may at any time thereafter seek an order to

 alter the confidential status of the designated information. Until any dispute under this


                                               5
Case
  Case
     1:17-mc-00151-LPS
        1:20-cv-00344-LPSDocument
                          Document286-2
                                   28 Filed
                                        Filed06/11/20
                                              06/23/21 Page
                                                        Page6 7ofof16
                                                                    17PageID
                                                                       PageID#:#:297
                                                                                  7621




 paragraph is ruled upon by the presiding judge, the designation will remain in full force and

 effect, and the information will continue to be accorded the confidential treatment required

 by this Protective Order.

                      Disclosure and Use of Confidential Information.

        7.     Information designated as Confidential Information or Confidential Attorney

 Eyes Only Information may only be used for purposes of preparation, trial, and appeal of

 this action. Confidential Information or Confidential Attorney Eyes Only Information

 may not be used under any circumstances for any other purpose. Unless specifically

 provided otherwise in this Order, each person who is authorized in this Order to receive

 Confidential Information or Confidential Attorney Eyes Only Information, including any

 person or entity acting on behalf of, or for the benefit of, such person as authorized in this

 Order (“Qualified Person”) (i) shall not permit or enable unauthorized dissemination of

 Confidential Information or Confidential Attorney Eyes Only Information to anyone; (ii)

 shall take all necessary and prudent measures to preserve the security of Confidential

 Information or Confidential Attorney Eyes Only Information; and (iii) shall physically

 store, maintain, and transmit Confidential Information or Confidential Attorney Eyes Only

 Information solely within the United States.

        8.     In this and the following paragraph, “Consultant” shall mean any expert or

 consultant whom counsel has retained to assist in preparing for the trial of the Action,

 whether or not designated as a testifying expert.

        Subject to paragraph 10 below, Confidential Information may be disclosed by the

 receiving party only to the following, if they first have been advised of the terms of this


                                                6
Case
  Case
     1:17-mc-00151-LPS
        1:20-cv-00344-LPSDocument
                          Document286-2
                                   28 Filed
                                        Filed06/11/20
                                              06/23/21 Page
                                                        Page7 8ofof16
                                                                    17PageID
                                                                       PageID#:#:298
                                                                                  7622




 Protective Order: (a) employees of the receiving party, including the parties’ respective

 corporate parents, who are required in good faith to provide assistance in the conduct of

 this litigation, including any settlement discussions, and who are identified as such in

 writing to counsel for the designating party in advance of the disclosure, subject to the

 objection of the designating party; (b) in-house counsel of the receiving party, including

 the parties’ respective corporate parents, who are identified by the receiving party; (c)

 outside counsel for the receiving party; (d) supporting personnel employed by (b) and (c),

 such as paralegals, legal secretaries, data-entry clerks, legal clerks, and private

 photocopying services, as well as jury consultants or others retained to assist counsel with

 trial preparation; (e) experts or Consultants; and (f) any persons requested by counsel to

 furnish services such as document coding, image scanning, mock trial, jury profiling,

 translation, court reporting, demonstrative exhibit preparation, or the creation of any

 computer database from documents.

        9.     Subject to paragraph 10 below, Confidential Attorney Eyes Only

 Information may be disclosed by the receiving party only to the following individuals,

 provided that such individuals are informed of the terms of this Protective Order: (a)

 outside counsel for the receiving party; (b) supporting personnel employed or retained by

 outside counsel, such as paralegals, legal secretaries, data-entry clerks, legal clerks, and

 private photocopying services, as well as jury consultants or others retained to assist

 counsel with trial preparation; (c) experts or Consultants; (d) one (1) designated

 non-attorney representative of each party authorized to make strategic decisions

 concerning this case binding upon that party, including without limitation decisions related


                                              7
Case
  Case
     1:17-mc-00151-LPS
        1:20-cv-00344-LPSDocument
                          Document286-2
                                   28 Filed
                                        Filed06/11/20
                                              06/23/21 Page
                                                        Page8 9ofof16
                                                                    17PageID
                                                                       PageID#:#:299
                                                                                  7623




 to settlement or other disposition of this case; (e) two (2) designated in-house attorneys of

 each party authorized to make strategic decisions concerning this case; and (f) those

 individuals designated in paragraph 12(c).

        10.    Further, prior to disclosing Confidential Information or Confidential

 Attorney Eyes Only Information to a receiving party’s proposed expert, the receiving party

 must provide to the producing party a signed Confidentiality Agreement in the form

 attached as Exhibit A, the resume or curriculum vitae of the proposed expert, the expert or

 consultant’s business affiliation, and any current and past consulting relationships in the

 industry. The producing party will thereafter have ten (10) business days from receipt of

 the Confidentiality Agreement to object to any proposed individual. The objection must

 be made for good cause and in writing, stating with particularity the reasons for the

 objection. Failure to object within ten (10) business days constitutes approval. If the parties

 are unable to resolve any objection, the receiving party may apply to the presiding judge to

 resolve the matter. There will be no disclosure to any proposed individual during the ten

 (10) business day objection period, unless that period is waived by the producing party, or

 if any objection is made, until the parties have resolved the objection, or the presiding

 judge has ruled upon any resultant motion.

        11.    Counsel is responsible for the adherence by third-party vendors to the terms

 and conditions of this Protective Order. Counsel may fulfill this obligation by obtaining a

 signed Confidentiality Agreement in the form attached as Exhibit B.




                                               8
Case
  Case
     1:17-mc-00151-LPS
        1:20-cv-00344-LPSDocument
                           Document
                                  286-2
                                    28 Filed
                                        Filed06/11/20
                                              06/23/21 Page
                                                        Page910
                                                              of of
                                                                 1617
                                                                    PageID
                                                                      PageID
                                                                           #: #:
                                                                              3007624




         12.    Confidential Information or Confidential Attorney Eyes Only Information

  may be disclosed to a person who is not already allowed access to such information under

  this Protective Order if:

         (a) the information was previously received or authored by the person or was

  authored or received by a director, officer, employee or agent of the company for which the

  person is testifying as a designee under Fed. R. Civ. P. 30(b)(6);

         (b) the designating party is the person or is a party for whom the person is a director,

  officer, employee, consultant or agent; or

         (c) counsel for the party designating the material agrees that the material may be

  disclosed to the person.

         In the event of disclosure under this paragraph, only the reporter, the person, his or

  her counsel, the presiding judge, and persons to whom disclosure may be made and who

  are bound by this Protective Order, may be present during the disclosure or discussion of

  Confidential Information or Confidential Attorney Eyes Only Information. Disclosure of

  material pursuant to this paragraph does not constitute a waiver of the confidential status of

  the material so disclosed.

                                    Nonparty Information.

         13.    The existence of this Protective Order must be disclosed to any person

  producing documents, tangible things, or testimony in this action who may reasonably be

  expected to desire confidential treatment for such documents, tangible things, or

  testimony. Any such person may designate documents, tangible things, or testimony

  confidential pursuant to this Protective Order.


                                                9
Case
  Case
     1:17-mc-00151-LPS
        1:20-cv-00344-LPSDocument
                          Document286-2
                                   28 Filed
                                        Filed06/11/20
                                              06/23/21 Page
                                                        Page10
                                                             11ofof16
                                                                    17PageID
                                                                       PageID#:#:301
                                                                                  7625




                             Filing Documents With the Court.

         14.    If any party wishes to submit Confidential Information or Confidential

  Attorney Eyes Only Information to the Court, the submission must be filed only under seal

  on CM/ECF if filed electronically or if filed in hard copy in a sealed envelope bearing the

  caption of this action and a notice in the following form:

                           CONFIDENTIAL INFORMATION
                                        [caption]
                       This envelope, which is being filed under seal,
                       contains documents that are subject to a Protective
                       Order governing the use of confidential discovery material.

                                        No Prejudice.

         This order constitutes leave of Court for the filing of such Confidential Information

  or Confidential Attorney Eyes Only Information under seal. However, the Court has long

  recognized that the public has a common law right of access to judicial proceedings and

  records. Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). It is the Court’s duty

  to balance the public’s common law right of access against the interests favoring

  nondisclosure. Id. at 602. Accordingly, the Parties shall make a good-faith effort to

  minimize the sealing of motions or other filings. In the event of a dispute concerning the

  sealing (or unsealing) of any filing or other Court record, nothing in this Order shall be

  construed to override the public’s presumptive right to access the Court and Court’s

  records or to relieve the burden on the party seeking to prevent the public disclosure of the

  Court’s records to show good cause for such nondisclosure.

         15.    Producing or receiving Confidential Information or Confidential Attorney

  Eyes Only Information, or otherwise complying with the terms of this Protective Order,


                                               10
Case
  Case
     1:17-mc-00151-LPS
        1:20-cv-00344-LPSDocument
                          Document286-2
                                   28 Filed
                                        Filed06/11/20
                                              06/23/21 Page
                                                        Page11
                                                             12ofof16
                                                                    17PageID
                                                                       PageID#:#:302
                                                                                  7626




  will not (a) operate as an admission by any party that any particular Confidential

  Information or Confidential Attorney Eyes Only Information contains or reflects trade

  secrets or any other type of confidential or proprietary information or is material or

  relevant to claims or defenses in this action; (b) prejudice the rights of a party to object to

  the production of information or material that the party does not consider to be within the

  scope of discovery; (c) prejudice the rights of a party to seek a determination by the

  presiding judge that particular materials be produced; (d) prejudice the rights of a party to

  apply to the presiding judge for further protective orders; or (e) prevent the parties from

  agreeing in writing to alter or waive the provisions or protections provided for in this

  Protective Order with respect to any particular information or material.

                                   Conclusion of Litigation.

         16.    Within sixty (60) calendar days after final judgment in this action, including

  the exhaustion of all appeals, or within sixty (60) calendar days after dismissal pursuant to

  a settlement agreement, each party or other person subject to the terms of this Protective

  Order is under an obligation to destroy or return to the producing party all materials and

  documents containing Confidential Information or Confidential Attorney Eyes Only

  Information, and to certify to the producing party that this destruction or return has been

  done. However, outside counsel for any party is entitled to retain all court papers, trial

  transcripts, exhibits, and attorney work provided that any such materials are maintained

  and protected in accordance with the terms of this Protective Order.




                                                11
Case
  Case
     1:17-mc-00151-LPS
        1:20-cv-00344-LPSDocument
                          Document286-2
                                   28 Filed
                                        Filed06/11/20
                                              06/23/21 Page
                                                        Page12
                                                             13ofof16
                                                                    17PageID
                                                                       PageID#:#:303
                                                                                  7627




                                     Other Proceedings.

         17.    By entering this Protective Order and limiting the disclosure of information

  in this case, the presiding judge does not intend to preclude another court from finding that

  information may be relevant and subject to disclosure in another case. Any person or

  party subject to this Protective Order who may be subject to a motion to disclose another

  party’s information designated Confidential or Confidential Attorney Eyes Only pursuant

  to this Protective Order must promptly notify that party of the motion so that the party may

  have an opportunity to appear and be heard on whether that information should be

  disclosed.

                                          Remedies.

         18.    It is Ordered that this Protective Order will be enforced by the sanctions set

  forth in Fed. R. Civ. P. 37(b) and any other sanctions as may be available to the presiding

  judge, including the power to hold parties or other violators of this Protective Order in

  contempt. All other remedies available to any person injured by a violation of this

  Protective Order are fully reserved.

         19.    Any party may petition the presiding judge for good cause shown if the party

  desires relief from a term or condition of this Protective Order.



         Signed:



                                                    _________________________________
                                                          Honorable Leonard P. Stark
                                                          United States District Judge


                                               12
Case
  Case
     1:17-mc-00151-LPS
        1:20-cv-00344-LPSDocument
                          Document286-2
                                   28 Filed
                                        Filed06/11/20
                                              06/23/21 Page
                                                        Page13
                                                             14ofof16
                                                                    17PageID
                                                                       PageID#:#:304
                                                                                  7628




                                          Exhibit A

                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  JEFF ANDREWS on behalf of himself and      )
  all others similarly situated,             )
                                             )
                          Plaintiff,         )           C.A. No. 1:20-CV-00344-LPS
                                             )
  v.                                         )
                                             )
  USPI HOLDING COMPANY, INC.                 )
                                             )
                          Defendant.         )

                  CONFIDENTIALITY AGREEMENT FOR EXPERT,
                  CONSULTANT OR EMPLOYEES OF ANY PARTY


  I hereby affirm that:

         Information, including documents and things, designated as “Confidential

  Information,” or “Confidential Attorney Eyes Only Information,” as defined in the

  Protective Order entered in the above-captioned action (“Protective Order”), is being

  provided to me pursuant to the terms and restrictions of the Protective Order.

         I have been given a copy of and have read the Protective Order.

         I am familiar with the terms of the Protective Order and I agree to comply with and

  to be bound by its terms.

         I submit to the jurisdiction of this Court for enforcement of the Protective Order.

         I agree not to use any Confidential Information or Confidential Attorney Eyes Only

  Information disclosed to me pursuant to the Protective Order except for purposes of the

  above-captioned litigation and not to disclose any of this information to persons other than



  CONFIDENTIALITY AGREEMENT A PAGE 1
Case
  Case
     1:17-mc-00151-LPS
        1:20-cv-00344-LPSDocument
                          Document286-2
                                   28 Filed
                                        Filed06/11/20
                                              06/23/21 Page
                                                        Page14
                                                             15ofof16
                                                                    17PageID
                                                                       PageID#:#:305
                                                                                  7629




  those specifically authorized by the Protective Order, without the express written consent

  of the party who designated the information as confidential or by order of the presiding

  judge.

           I also agree to notify any stenographic, clerical, or technical personnel who are

  required to assist me of the terms of this Protective Order and of its binding effect on them

  and me.

           I understand that I am to retain all documents or materials designated as or

  containing Confidential Information or Confidential Attorney Eyes Only Information in a

  secure manner, and that all such documents and materials are to remain in my personal

  custody until the completion of my assigned duties in this matter, whereupon all such

  documents and materials, including all copies thereof, and any writings prepared by me

  containing any Confidential Information or Confidential Attorney Eyes Only Information

  are to be returned to counsel who provided me with such documents and materials.




                                                   _________________________________
                                                                 Signed



                                                    _________________________________
                                                               Printed Name



                                                   _________________________________
                                                                  Date


  CONFIDENTIALITY AGREEMENT A PAGE 2
Case
  Case
     1:17-mc-00151-LPS
        1:20-cv-00344-LPSDocument
                          Document286-2
                                   28 Filed
                                        Filed06/11/20
                                              06/23/21 Page
                                                        Page15
                                                             16ofof16
                                                                    17PageID
                                                                       PageID#:#:306
                                                                                  7630




                                          Exhibit B

                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  JEFF ANDREWS on behalf of himself and      )
  all others similarly situated,             )
                                             )
                          Plaintiff,         )           C.A. No. 1:20-CV-00344-LPS
                                             )
  v.                                         )
                                             )
  USPI HOLDING COMPANY, INC.                 )
                                             )
                          Defendant.         )

        CONFIDENTIALITY AGREEMENT FOR THIRD-PARTY VENDORS

  I hereby affirm that:

         Information, including documents and things, designated as “Confidential

  Information,” or “Confidential Attorney Eyes Only Information,” as defined in the

  Protective Order entered in the above-captioned action (“Protective Order”), is being

  provided to me pursuant to the terms and restrictions of the Protective Order.

         I have been given a copy of and have read the Protective Order.

         I am familiar with the terms of the Protective Order and I agree to comply with and

  to be bound by its terms.

         I submit to the jurisdiction of this Court for enforcement of the Protective Order.

         I agree not to use any Confidential Information or Confidential Attorney Eyes Only

  Information disclosed to me pursuant to the Protective Order except for purposes of the

  above-captioned litigation and not to disclose any of this information to persons other than


  CONFIDENTIALITY AGREEMENT B PAGE 1
Case
  Case
     1:17-mc-00151-LPS
        1:20-cv-00344-LPSDocument
                          Document286-2
                                   28 Filed
                                        Filed06/11/20
                                              06/23/21 Page
                                                        Page16
                                                             17ofof16
                                                                    17PageID
                                                                       PageID#:#:307
                                                                                  7631




  those specifically authorized by the Protective Order, without the express written consent

  of the party who designated the information as confidential or by order of the presiding

  judge.




                                                  _________________________________
                                                                Signed



                                                  _________________________________
                                                             Printed Name



                                                  _________________________________
                                                                 Date




  CONFIDENTIALITY AGREEMENT B PAGE 2
